Citation Nr: 0428890	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  97-21 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a heart disorder 
secondary to service-connected residuals of a gunshot wound 
to the right chest.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel







INTRODUCTION

The veteran had active service from September 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

In June 1997, the Board notes that, in addition to the issue 
listed on the title page of this action, the veteran had 
appealed the issues of entitlement to an increased evaluation 
for residuals of a gunshot wound to Muscle Group XXI, 
evaluated as 20 percent disabling and for residuals of a 
gunshot wound of the right chest, evaluated as 60 percent 
disabling.  In July 1999, the RO granted the veteran a total 
rating due to individual unemployability.  

As a result, in September 1999 letter, the RO issued a letter 
to the veteran requesting clarification of the issues 
remaining on appeal.  In October 1999, the veteran submitted 
a typed statement indicating that he wished to proceed with 
his claim for service connection for a heart disorder.  The 
RO continued to develop only this issue.  The veteran's 
representative only discussed this issue in the August 2004 
and September 2004 informal hearing presentations.  
Therefore, the Board will only address this issue on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Board observes that the VCAA, 38 U.S.C.A. § 5100 et seq. 
(West 2002), was enacted in November 2000.  The VCAA 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Adequate notice in this case has not been provided.  

In a May 1998 report, a VA examiner was not able to determine 
whether or not the veteran's service-connected gunshot wound 
residuals of the right chest caused or aggravated any current 
heart disorder.  The VA examiner suggested that the private 
surgeon who performed heart surgery on the veteran in the 
mid-1990s should be asked to provide an opinion.

In light of this May 1998 VA examination report, additional 
development as described below is necessary before addressing 
the issue on appeal.

The appeal is remanded for the following:  

1.  The RO must notify the veteran and 
his representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the claim for entitlement to 
service connection for a heart disorder 
secondary to service-connected residuals 
of a gunshot wound to the right chest, 
and of what information or evidence the 
veteran should provide and what 
information or evidence VA will attempt 
to obtain on his behalf.  The notice must 
comply with 38 U.S.C.A. § 5103(a) and any 
applicable legal precedent.  The RO 
should allow the appropriate period of 
time for response.  

?	Specifically, the RO should contact 
the veteran and afford him 
opportunity to provide any 
additional specific information 
pertaining to his claim for service 
connection for a heart disorder 
secondary to service-connected 
residuals of a gunshot wound of the 
right chest, and any medical opinion 
that shows that a heart disorder 
developed as a result of the 
service-connected residuals of a 
gunshot wound of the right chest.  
The veteran should include 
information regarding the surgeon 
who operated on his heart in the 
mid-1990s.

2.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the extent and etiology of any 
currently present heart disorder.  The 
veteran should be notified of the date, 
time, and place of the examination in 
writing.  The claims folder should be 
made available to and reviewed by the 
examiner.  All necessary testing should 
be conducted.  

The examiner should review the veteran's 
service medical records that describe the 
original gunshot wound documented during 
World War II, as well as the private 
documents regarding the veteran's heart 
surgery in 1995, which are marked with 
green tabs on the right side of the 
claims file when opened fully.  

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion with respect to 
any current heart disorder, as to whether 
it is at least as likely as not that it 
was caused or chronically worsened by the 
veteran's service-connected residuals of 
a gunshot wound to his right chest.  If 
the examiner believes that any current 
heart disorder was aggravated by the 
residuals of a gunshot wound to his right 
chest, the examiner should attempt to 
identify the extent of disability due to 
aggravation.  ("Aggravation" means 
additional disability to the heart 
disorder due to residuals of a gunshot 
wound to the right chest.)  The rationale 
for all opinions expressed must also be 
provided.

?	The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
that conclusion as it is to find 
against it.

3.  The RO should review the record and 
ensure that all required notice and 
development has been accomplished under 
the VCAA and its implementing 
regulations.  The RO should then review 
the case and re-adjudicate the veteran's 
claim of entitlement to service 
connection for a heart disorder secondary 
to service-connected residual gunshot 
wound to the chest.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
which summarizes the pertinent evidence, 
to include any additionally received 
evidence; fully cites the applicable 
legal provisions; and reflects detailed 
reasons and bases for the decision.  The 
veteran and his representative should 
then be afforded the applicable time 
period to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




